  Case 18-01047      Doc 32    Filed 12/28/18 Entered 12/28/18 16:46:23          Desc Main
                                 Document     Page 1 of 2


                   UNITED STATES BANKRUPTCY COURT
                    NORTHERN DISTRICT OF ILLINOIS
                           EASTERN DIVISION

In re:                                    Chapter 7

William E. Kirk,                          Bankruptcy No. 18-04778

                   Debtor.                Honorable Pamela S. Hollis



                      TRUSTEE’S CERTIFICATE OF SERVICE FOR
                        NOTICE OF TRUSTEE’S FINAL REPORT

    I, Zane L. Zielinski, caused a copy of the foregoing Notice of Trustee’s Final Report and
Applications for Compensation (Docket #31) to be served electronically through the Court’s
Electronic Notice for Registrants on all persons identified as Registrants on the Service List
below and by U.S. mail on the creditors at the address shown below on December 28, 2018.

Dated: December 28, 2018                     Zane L. Zielinski, not individually but as the
                                             chapter 7 trustee of the bankruptcy estate of Kim
                                             William E. Kirk,

                                             By: /s/ Zane L. Zielinski
                                             Bankruptcy Trustee

Zane L. Zielinski (6278776)
THE LAW OFFICE OF
     ZANE L. ZIELINSKI, P.C.
6336 North Cicero Avenue, Suite 201
Chicago, Illinois 60646
d. 773-877-3191
f. 815-846-8516
e. trustee@zanezielinski.com
  Case 18-01047       Doc 32     Filed 12/28/18 Entered 12/28/18 16:46:23             Desc Main
                                   Document     Page 2 of 2




Mailing Information for Case 18-01047

Electronic Mail Notice List

The following is the list of parties who are currently on the list to receive email notice/service
for this case.

      Darren L Besic dbesic@walinskilaw.com, notice@walinskilaw.com
      Patrick S Layng USTPRegion11.ES.ECF@usdoj.gov
      David M Siegel davidsiegelbk@gmail.com,
       author@proofofpayments.com;R41057@notify.bestcase.com;johnellmannlaw
       @gmail.com

Manual Service List

       William E. Kirk                            Pamela Kirk
       330 N. SCHOOL ST.                          720 S. Kankakee St.
       DIAMOND, IL 60416                          Wilmington, Il 60481

       First Northern Credit Union                Silver Cross Hospital
       C/O Walinski & Associates, P.C.            1900 Silver Cross Blvd.
       2215 Enterprise Drive                      New Lenox, Il 60451-9508
       Suite 1512
       Westchester, Il 60154
